Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0247612 to DeSalvo in view of WO 9717034 to Bohmfalk.
Claim 1, DeSalvo discloses a method for preventing the spread of a communicable disease, using a massage table incorporating a face cradle during a close proximity services session, comprising assembling a device to the face cradle prior to the close proximity services session having a device, but is silent to capturing, respiratory droplets excreted by a client.  Bohmfalk discloses a device connected to a negative pressure source [Abstract].  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a negative pressure source yielding predictable results that remove exhaled air from the client while using the massage table and thereby preventing the spread of airborne illnesses.  
Claim 2, DeSalvo, as modified, discloses the method wherein the close proximity services comprises massage therapy.
Claims 3-4, DeSalvo discloses the method further comprising easy attachment for the device to the massage table and a material that is able to be easily fitted over the face cradle [0008][0020], but is silent to cleaning the device.  It would have been obvious for one having ordinary skill in the art before the effective filing date to clean the device yielding predictable results that provide a sanitary device for each user and further prevent the spread of communicable illnesses between each user.  
Claims 7, 9, DeSalvo discloses the method wherein the device comprises a sidewall having a closed side 34 and an open side along an upper portion 30, a top portion located adjacent a central opening 36, and a bottom portion (22,26), wherein the top portion includes a securing means 32, and further wherein the assembling operation comprises securing the device to the face cradle using the securing means.
Claim 8, DeSalvo discloses the method wherein the assembling operation further comprises attaching the bottom portion of the device to an underside of the massage table 40.
Claim 10, DeSalvo discloses the device wherein the closed side wall and the open side wall runs vertically downwards underneath the face cradle 42 (fig. 1 & 3).
Claim 11, DeSalvo discloses the device wherein the closed sidewall and the open sidewall form a vertically cylindrical hammock shape (fig. 3).
Claims 12-13, DeSalvo discloses the device wherein the bottom portion of the closed side wall further includes a fastener defined by an elastic band 32 for attaching the bottom portion of the closed side wall to an underside of the massage table.
Claim 14, DeSalvo, as modified, discloses the device wherein the securing means provides easy access for removal of the device from the face cradle for each of plurality of close proximity services sessions [0008][0020].
Claim 15, DeSalvo the device wherein the closed side wall and the top portion of the closed side wall is constructed from a single or multilayer washable product materials selected from cotton [0020].
Claim 16, DeSalvo discloses the device wherein the close proximity services comprise massage therapy.
Claim 17, DeSalvo, as modified, discloses the device wherein the device operates as a collector to capture one or more respiratory droplets excreted from a client.
Claim 19, DeSalvo discloses the device wherein the open sidewall maintains an air flow in the device.
Claim(s) 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0247612 to DeSalvo in view of WO 9717034 to Bohmfalk, and in further view of U.S. Pat. No. 8,468,628 to Cheng. 
Claims 5-6 and 18 DeSalvo, as modified, discloses the method, but is silent to a filter.  Cheng discloses a filter using an electrostatic mechanism.  It would have been obvious for one having ordinary skill in the art before the effective filing date to employ a filter employing an electrostatic mechanism yielding predictable results that negatively charge airborne foreign particles and germs and remove from the air stream.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673